Title: From Thomas Jefferson to James Monroe, 21 February 1823
From: Jefferson, Thomas
To: Monroe, James


                        Dear Sir
                        
                            Monticello
                            Feb. 21. 23
                        
                    Your favor of Jan. 29. did not get to hand till a few days past, and as I could not answer it without some information and the weather severe, I had to wait till it became a little milder, so that I could ride to the Highlands to make my enquiries. I recieved the information I asked from mr Landrum yesterday. I learn that within your lines are about 2000 acres of Carter’s antient patent, almost the first located in this neighborhood. I know that he run his boundary exactly along the line which divides the red mountain land from the grey and Piny. the former is of our first quality altho’ hilly, and is rarely at market. the last sale I have known of that kind of land in this neighborhood was a little before the great Catastrophe of banks, & bankruptcies of 1819, that sale was at 30.D. an acre. but lands fell instantly, and have settled according to the general opini- at about ⅓ less than their prices during our flooded circulation. I think your lands within Carter’s patent are worth 20.D. an acre. your grey piny lands I have never gone over, nor do I know their particular quality; but if like those of the same range, colour & growth I should consider them worth from 15./. to 20/ an acre. I remember offering you a piece of that character adjoining you several years ago at 20./an acre. I understand you have about 1500. acres of this. your red lands are much better furnished than is usual in this country with all necessary buildings, as barns, threshing machines, overseers’ & negro houses, of much better built than usual, and I think there is very little, if any, of those lands overworn. you have however had the opinions on this subject of judges so much more competent than I am that mine have no other merit than as proofs of my friendly regard to your requests.
                        Th: Jefferson
                    